DETAILED ACTION

Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment received January 19, 2022.  Claim 1 is a cancelled claim.  Claims 2, 13, 14, and 18 were amended.  Claims 2-20 are pending.
The rejection of claims 1 and 13-18 under 35 U.S.C. 102(a)(1) as being anticipated by Hatakeyama et al. (US 2015/0236274) is withdrawn due to the cancellation of claim 1 and the amendment received January 19, 2022.
The rejection of claim 1 under 35 U.S.C. 103 as being unpatentable over Hatakeyama et al. (US 2018/0094000 A1) is withdrawn due to the cancellation of claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 depends upon claim 1, which is a canceled claim.  Accordingly the light emitting device included in the claim 20 apparatus is not fully understood.   Clarification and/or correction are required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama et al. (US 2018/0094000 A1).
Regarding claims 2, 8, 10, and 19, Hatakeyama et al. discloses a boron and nitrogen containing material for use in a light emitting layered device (see par. 385-459).  More specifically, Hatakeyama et al. discloses formula (A) for a light emitting device (see par. 19):

    PNG
    media_image1.png
    206
    309
    media_image1.png
    Greyscale
(see par. 19).
In formula (A), rings A, B, and C are each independently an aryl ring or heteroaryl ring (see par. 21).  Y1 is boron (see par. 22) and X1 and X2 are each independently O or N-R where R may be optionally substituted aryl or heteroaryl (see par. 23).  Regarding the instant X1 variable and resultant benzothiophene or benzofuran group of instant Formula 1, Hatakeyama teaches R may 
	Regarding claims 3 and claim 11, instant formula 7,  Hatakeyama et al. rings B and C may be at least benzene rings (see A’, par. 50).
	Regarding claim 4, R substituents of A’ may be at least hydrogen (see par. 52).
	Regarding claim 5, R1 to R3 of A’ may be at least hydrogen (see par. 50-52).
	Regarding claims 5 to 7, R1 to R3 may be selected as diarylamino (see par. 50-52) where aryl is defined to include phenyl (see par. 209, 211).
	Regarding claim 9, Hatakeyama et al. X1 and X2 are each independently O or N-R where R may be optionally substituted aryl or heteroaryl (see par. 23).  Regarding the instant X1 variable and resultant benzothiophene or benzofuran group of instant Formula 1, Hatakeyama teaches R may be heteroaryl (see par. 23), which are known as including benzofuran ring or benzothiophene ring (see par. 203). Regarding instant R4 and R5, the Hatakeyama R as heteroaryl may be unsubstituted or substituted (see par. 23, 213).  Regarding instant claim 12, a suitable substituent of a substituted heteroaryl within the reference is recognized as including phenyl (see par. 209, 213) per at least instant compound 1 of claim 12.
	Regarding claim 13, the light emitting layer may exhibit fluorescence (see par. 403).
	Regarding claims 14 and 16, the boron-containing material of formula (A) is in the light emitting layer (see par. 404) as dopant.  Regarding claim 17, a compound is disclosed as discussed above that meet the requirements of claims 2 and 14. The Patent and Trademark Office can require Applicants to prove that prior art products do not necessarily or inherently possess characteristics of claimed products where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes.  The In re Best, 195 USPQ 431 (CCPA 1977).
Regarding claim 15, the claim is directed to an intended use for the compound.  The reference compound is within a light emitting layer of a light emitting device structure and there are no limitations on other materials that may or may not be present within the layer.  Note that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 18, Hatakeyama et al. discloses a boron and nitrogen containing material for use in a light emitting layered device (see par. 385-459) including the regions of instant claim 18.  
	Given the teachings of the reference, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have formed material the same as defined by Hatakeyama wherein the resultant compounds would also meet the limitations of the instant claims.  One would expect to achieve functional compounds for an operational light emitting device within the disclosure of Hatakeyama with a predictable result and a reasonable expectation of success.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama et al. (US 2018/0094000 A1) in view of in view of Lee (US 2014/0042394 A1).

Hatakeyama et al. discloses a light emitting device, but does not specifically discuss connecting the device to a thin film transistor.  In analogous art, Lee discloses display devices which include a thin film transistor including a source electrode, active layer, and drain electrode connected to a light emitting device also including a gate electrode (see abstract, par. 10).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed a display including a device according to Hatakeyama and to have further included a gate electrode, source electrode, active layer, and a drain electrode, because these elements of a functional display were known in the art at the time of filing of the invention as taught by Lee for providing for operation of a device as a display.  One would expect to achieve an operational device display using prior art elements according to their established functions with a predictable result and a reasonable expectation of success.

Response to Arguments
Applicant's arguments filed January 19, 2022 have been fully considered but they are not persuasive. 
Applicant argues on page 30 of the remarks received January 19, 2022 that “the disclosure of a broad genus of ‘heteroaryl group’ should not by itself alone render obvious the specific substituents in Applicant’s Formula I, namely a benzofuran and a benzothiophene substituents”.   In response, Hatakeyama ‘000 does not discredit or exclude any particular heteroaryl groups from being suitable substituent groups representing an R of a N-R group for a Formula (A).  Applicant has not demonstrated the criticality of selecting benzofuran or 
Applicant argues impermissible hindsight in selection of the specific substituent groups.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Applicant argues Hatakeyama does not provide for a single example with benzofuran or benzothiophene at the R position of Hatakeyama ‘000.  While Hatakeyama ‘000 may encompass many derivatives within the defined formula, the office submits that Hatakeyama does not teach away from forming derivatives the same as compounds that are within applicant’s defined compounds.  Per MPEP 2123, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004)”.  Regarding applicant’s reliance on examples for what is disclosed by the reference, MPEP 2123 states that “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971)” and “A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989)”.
 Applicant alleges unexpectedly improved results for “inventive” compounds compared to compound 1-2694 representative of Hatakeyama.  In response, the single “comparative” compound is not considered representative of the breadth of teaching provided by Hatakeyama, which is not limited to only the teaching of compound 1-2694.  Further, the instant specification examples do not demonstrate the criticality of selection of benzofuran or benzothiophene as specific heteroaryl substituent groups.  Additionally, the examples relied on by applicant as evidence of unexpected results do not provide an adequate basis to support a conclusion that other embodiments falling within the scope of the claims will behave in the same manner, and therefore, the evidence is not persuasive of nonobviousness because it is not commensurate in scope with the claims.  (See In re Kao, 639 F.3d 1057, 1068 (Fed. Cir. 2011).)  Per MPEP 716.02(d), “Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range.”  Per MPEP 2145, “once a prima facie case of obviousness is made by the PTO through citation of references, the burden is on the applicant to produce contrary evidence establishing that the reference being relied on would not enable a skilled artisan to produce the different compounds claimed.”
Further regarding the comparative examples provided in the instant specification, the examples are directly to a very specific device structure and function of the “inventive” material within a mixed layer whereas presented claims are not as limited to a specific device structure.   .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523. The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/DAWN L GARRETT/Primary Examiner, Art Unit 1786